DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 20, 24-36 as amended on 9/07/2021 are under examination in the instant office action.
Claim 37 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/17/2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20, 24-36 as amended remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or a natural phenomenon without significantly more as explained in the prior office action and repeated herein.
The claim 20 as amended recite strain Lactobacillus johnsonii DC22.2 (NCIMB 42772) in a combination with a generic ingredient such as a prebiotic. 
Claimed bacteria belong to the biological species that are naturally occurring and found in gut of animals alone or in combinations (evidenced by US 9,028,841 as explained below). The claimed strain is a naturally occurring bacterial strains in view of specification that does not describe modifications by genetic engineering of the claimed strain. Thus, claim 20 recites a mixture of 2 natural products including a natural bacteria and a generic prebiotic. Therefore, as a whole, the claimed product is a simple 
Further, all claimed prebiotics (claims 24-27) are natural plant polymeric saccharide materials and/or components of other natural products. The additional components as intended for food and feed are generic (claims 28-30); and the amounts of generic materials (claims 31-34) do not markedly modify compositions from their naturally occurring counterparts by structure or function.  The intended use and/or effects limitations (claims 35-36) do not markedly modify composiotns from their naturally occurring counterparts by structure or function.
Therefore, as a whole claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterpart by structure or function (sample of feces or gut microbiota or compost).
This judicial exception is not integrated into a practical application because merely combining claimed natural components does not add a meaningful limitation or extra-solution; and it is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as a whole the claimed product is a simple combination of natural products which is not markedly different from their naturally occurring counterparts by structure or function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-36 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,028,841(Henn et al).
The cited US 9,028,841(Henn et al) discloses a beneficial bacterial composition comprising bacteria (col. 4, lines 9-16 and line 24) in a combination with a prebiotic material; for example: col. 7, lines 23-25. The bacteria are derived from gut (col.18, lines 25-26). The beneficial bacterial composition comprising at least two and more bacteria selected from the list of Table 1 (see col. 4, line 24), wherein the list comprises representatives of the biological species including, in particular, the presently claimed Lactobacillus johnsonii (table 1, at col. 87), as well as others including Lactobacillus crispatus (table 1, at col. 86), Lactobacillus reuteri (table 1, at col. 86-87) and Ruminococcus sp. (table 1, col. 107).
In the composition of the cited US 9,028,841(Henn et al) a prebiotic material is selected from fructo-oligosaccharide, isomaltooligosaccharide, mannan-oligosaccharide, galactooligosaccharide, xylo-oligosaccharide, and inulin (col. 36, lines 2-7). The composition also comprises nutrient source including starch (col. 27, line 3), protein (col. 30, line 27), fat (col. 27, lines 12-25). The compositions are formulated as food or feed (col. 29, lines 64-65). The amounts of additives qualifying as prebiotics are Clostridium perfringens, Salmonella sp and E.coli.  (col. 31, lines 20-30).
Although the cited document does not explicitly discloses the claimed strain,  it teaches suitability of bacteria with similarity on a biological species level as intended for incorporation into mixed bacterial compositions. Thus, the claimed strains belonging to the identical biological species listed in Table 1 would be considered as functional equivalents. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to filed to incorporate all claimed bacterial species, if not all claimed stains, into beneficial bacterial compositions together with prebiotics with a reasonable expectation of success in feeding poultry and in inhibiting pathogenic bacteria because all claimed bacterial species have been used and/or suggested for providing beneficial bacterial compositions as intended for feeding poultry and inhibiting pathogenic bacteria.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 9/07/2021 have been fully considered but they are not found persuasive.
Deposit requirement is met in the papers field on 9/07/2021 (deposit receipt) and on 11/12/2020 (deposit statement). 
With regard to claim rejection under 35 U.S.C. 101 Applicants’ main argument is that the claimed product comprising a combination of the claimed specific strain with a prebiotic material provides for unexpected improved performance of broiler chicken (resposne page 6, par. 1). 
This argument is not found persuasive because the as-filed specification solely describes and demonstrates the use of a combination of galacto-oligosaccharide (GOS) with the strain Lactobacillus crispatus NCIMB 42772 that provided for weight increase in chicken when compared with control including either GOS alone, or strain Lactobacillus crispatus NCIMB 42772 alone and no additives at all. See specification page 29, par. 0115; see page 30, par. 0119; see table 9-12. However, the presently pending claims do not recite the beneficial combination. The strain Lactobacillus crispatus NCIMB 42772 is presently deleted from the claims. Claims are not limited to the use of GOS as described in as-filed specification. 
Applicants appear to argue that the use of GOS as a sole prebiotic would be very limiting for the Applicants’ invention (page 5, last par.). However, the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 9,028,841(Henn et al) Applicants’ main argument appears to be that GOS is not the only prebiotic that provides for beneficial effect when used in combination with a probiotic bacteria. Applicants presented experimental data describing feeding chickens with GOS, as well as with another prebiotic product which is rich in glucan and mannan (MOS).
The submitted materials were fully considered but found unrelated to the scope of the claimed subject matter because no where it is stated that any probiotic bacteria or the claimed strain was added to the chicken feed. In fact, it is written that “diets with no added … probiotic … were tested” (response page 7, par. 2, lines 6-8). Thus, it is unclear as presently argued what bacterial stain is actually used in a potentially beneficial combination with GOS and/or MOS. 
Lactobacillus johnssonii (strain DC22.2) with GOS (response page 9 and submitted Inventors’ reference Richards et al. 2020) is beneficial a combination. However, presently pending claims are not limited to GOS; and the data by inventor are not in a form of declaration. Besides, it is unclear and confusing why strain is DC21.1 which is exemplified in the instant as-filed specification is deleted.
No claims are allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Vera Afremova
November 5, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653